             Case 1:20-cv-03403 Document 1 Filed 11/23/20 Page 1 of 6



                        UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF DISTRICT OF COLUMBIA

                                                         )
WELLS FARGO BANK, NATIONAL ASSOCIATION,                  )
as Trustee of the Benefit of the registered holders      )
of UBS Commercial Mortgage Trust 2018-C8,                )
Commercial Mortgage Pass-Through Certificates,           )
Series 2018-C8,                                          )
                                                         )
 c/o Midland Loan Services, a division of PNC Bank, N.A. )
 10851 Mastin Boulevard, Suite 300                       )
 Overland Park, Kansas 66210                             )
                                                         )
                              Plaintiff,                 )
v.                                                       )       Civil Action No. ___________
                                                         )
THE AVERY GEORGETOWN, LLC,                               )
a District of Columbia limited liability company,        )
                                                         )
 2616 P Street, NW                                       )
 Washington, D.C. 20007                                  )
                                                         )
 Serve: Justin M. Schneck, Resident Agent                )
         2105 Foxhall Road, NW                           )
         Washington, D.C. 20007                          )
                                                         )
                                                         )
                              Defendant.                 )
                                                         )

                                  VERIFIED COMPLAINT

       Plaintiff Wells Fargo Bank, National Association, as Trustee of the Benefit of the registered

holders of UBS Commercial Mortgage Trust 2018-C8, Commercial Mortgage Pass-Through

Certificates, Series 2018-C8’s (the “Trustee”) brings this Verified Complaint against Defendant

The Avery Georgetown, LLC (the “Borrower”) for monetary damages and for appointment of a

Receiver.
               Case 1:20-cv-03403 Document 1 Filed 11/23/20 Page 2 of 6



                                             PARTIES

          1.    Trustee is a national banking association that is a citizen of South Dakota.

          2.    Borrower is a District of Columbia limited liability company with its principal place

of business in Washington, DC. Borrower is a Single Purpose Entity (“SPE”) whose only asset is

the The Avery Georgetown hotel located at 2616 P Street NW, Washington, DC (the “Property”).

Borrower’s members are citizens of the District of Columbia.

                                 JURISDICTION AND VENUE

          3.    This Court’s jurisdiction is founded upon diversity of citizenship pursuant to 28

U.S.C. § 1332(a)(1) because this lawsuit involves citizens of differing states with an amount of

controversy which exceeds $75,000, exclusive of interests and costs. For purposes of the diversity

analysis, Borrower is a citizen of the District of Columbia, whereas Trustee is a citizen of South

Dakota.

          4.    Venue in this district is proper in accordance with 28 U.S.C. §§ 1391(b)(1) and

(b)(2).

                                              FACTS

          A. The Loan

          5.    Borrower delivered a Promissory Note to Barclays Bank PLC (“Original Lender”)

in the original principal amount of $5,500,000.00 dated January 5, 2018 (the “Note”). The Note

is non-recourse, meaning that the Trustee may only look to its collateral to satisfy any defaulted,

unpaid portions of the Note. A true and accurate copy of the Note is attached hereto as Exhibit

A.

          6.    Trustee is the current holder of the Note by way of an Allonge from Original

Lender, a true and accurate copy of which is attached hereto as Exhibit B.




                                                  2
              Case 1:20-cv-03403 Document 1 Filed 11/23/20 Page 3 of 6



        7.     The Note is secured by that certain Deed of Trust, Assignment of Leases and Rents,

Security Agreement and Fixture Filing (the “Deed of Trust”) from Borrower dated January 5, 2018

against title to the Property, recorded in Document No. 2018022134 in the Property’s land records.

A true and accurate copy of the Deed of Trust is attached hereto as Exhibit C.

        8.      The Trustee currently holds the Deed of Trust by way of an Assignment of Deed

of Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing, recorded in

Document No. 2018034253 in the Property’s land records. A true and accurate copy of the

Assignment of the Deed of Trust is attached hereto as Exhibit D.

        9.     The Deed of Trust also creates a security interest in all income of the Property,

including all rents. (See Ex. C, Deed of Trust, § 1.01(f) & (p)).

        10.    The Note is further governed by a Loan Agreement by and between Original Lender

and Borrower (the “Loan Agreement”), a true and accurate copy of which is attached hereto as

Exhibit E.

        B. Borrower’s Default and Trustee’s Right to Appointment of Receiver.

        11.    Borrower failed to make the required monthly debt service payment for April 2020,

and has further failed to make any subsequent monthly payments.

        12.    Borrower’s failure to pay is an Event of Default pursuant to Section 8.1 of the Loan

Agreement. As a result of this default, the entire balance of the Loan is currently due and owing.

        13.    Borrower assented in the Deed of Trust to the appointment of a Receiver upon such

default. (See Ex. C, Deed of Trust, § 9.01(g)).

        C. The Property Is Equity Deficient and Not Generating Sufficient Income To Be
           Self-Sustaining.

        14.     The total amount due on the Loan is $7,277,807.60, whereas the most recent

valuation of the Property shows a value of $5,700,000.00, meaning the Property is badly equity

deficient.

                                                  3
              Case 1:20-cv-03403 Document 1 Filed 11/23/20 Page 4 of 6



       15.     The Property is a hotel, closed for a period due to the Covid-19 pandemic, has re-

opened in a limited manner consistent with the District of Columbia’s Covid-19 protocols, and has

had a sharp decline in business since reopening.

       16.     The cumulative effect of these facts is that the Property does not generate sufficient

income to support its operations and debt service, is operating at a continuing and growing deficit,

and the prospects of attracting new investment in or financing for the Property is non-existent.

       17.     Without a replacement operator to purchase the Property and inject much needed

capital, the likelihood is high that hotel operations will not be able to continue.

                                           COUNT I
                                  Breach of Contract (the Note)

       18.     The Trustee re-alleges paragraphs 1-17 above as if set forth fully herein.

       19.     As set forth herein, Borrower is in material breach of its obligations on the Note,

Deed of Trust and Loan Agreement including, but not limited to, the obligation to make payments

of principal and interest on the Note.

       20.     Borrower’s material breach of the Note, Deed of Trust and Loan Agreement has

directly and proximately caused, and will continue to cause, the Trustee to suffer damages.

                                           COUNT II
                                     Appointment of Receiver

       21.     The Trustee re-alleges paragraphs 1-20 above as if set forth fully herein.

       22.     Pursuant to the Deed of Trust, the Trustee has the express right to seek the

appointment of a Receiver in an Event of a Default.

       23.     Additionally, the above-pled facts demonstrate the need for the appointment of a

Receiver for the Property pursuant to Federal Rule of Civil Procedure 66, 28 U.S.C. § 959,

applicable federal equitable principles, and common law.

       25.     Borrower assented to the appointment of a Receiver through the Deed of Trust.



                                                   4
             Case 1:20-cv-03403 Document 1 Filed 11/23/20 Page 5 of 6



       WHEREFORE, the Trustee respectfully requests that this Court:

       (a)     Enter judgment in the Trustee’s favor for its actual and consequential damages,

       along with pre- and post-judgment interest, and reasonable attorneys’ fees and costs;

       (b)    Appoint GTDC Associates LLC, a District of Columbia limited liability company

and affiliate of GF Hotels & Resorts, or another person or entity whom this Court deems suitable

and appropriate as receiver (the “Receiver”) of the Property for the purpose of preserving and

protecting the value of the collateral which secures repayment of the Note, and authorize the

Receiver to take such actions as are contained in the Proposed Order For Appointment of Receiver

that the Trustee has submitted contemporaneously with the filing of this Verified Complaint; and

       (c)     Order such further relief as this Court deems appropriate.

Dated: November 23, 2020                            Respectfully submitted,

                                                    NIXON PEABODY LLP


                                                    By:    /s/ Brian P. Donnelly
                                                    Brian P. Donnelly (Bar No. 1010522)
                                                    799 9th Street NW, Suite 500
                                                    Washington, DC 20001-5327
                                                    Tel: 202-585-8191
                                                    Fax: 866-741-1857
                                                    Email: bdonnelly@nixonpeabody.com

                                                    Counsel for Plaintiff Wells Fargo Bank,
                                                    National Association, as Trustee




                                                5
Case 1:20-cv-03403 Document 1 Filed 11/23/20 Page 6 of 6
